on motion hob rehearing.
The only assignment of error was as follows: “Be it further remembered, that after consideration the said judge of the superior court, as aforesaid, refused to sign an order requiring the State’s counsel to show cause why a new trial should not be granted. To which order and judgment of the court the petitioner, George Bicklin aforesaid, then and there excepted, and now excepts and assigns the same as error, and says that the court should have signed the rule nisi on said extraordinary motion for a new trial, and erred in refusing to do so.”

Motion for rehearing denied.


All the Justices concur.

H. Mercer Jordan, for plaintiff in error.
George M. Napier, attorney-general, Julian IJartridge, solicitor-general pro iem., and T. B. Gress, assistant attorney-general, contra.